Citation Nr: 0531439	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-24 776A	)	DATE
	)
	)

On appeal from the Education Center at the 
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Basic eligibility for Dependents Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

Administrative documentation contained in the education 
folder indicates that the veteran served on active duty from 
June 1965 to April 1969.  The appellant in this matter is the 
veteran's daughter.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2003 determination of the 
Education Center at the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which denied the 
benefits sought on appeal. 


FINDING OF FACT

The evidence of record reflects that the veteran (the 
appellants father) is alive, is not on active duty, and is 
not for VA purposes legally deemed both permanently and 
totally disabled as a result of service-connected disability.


CONCLUSION OF LAW

The appellant does not meet the basic eligibility 
requirements for Dependents Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.  38 
U.S.C.A. §§ 3500, 3501 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.807, 21.3021 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VAs Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), 
eliminated the concept of a well-grounded claim and redefined 
the obligations of VA with respect to its duties to notify 
and assist a claimant.  In August 2001, VA issued regulations 
to implement the VCAA, now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations are generally applicable to claims 
like the one now before the Board. 


In this case, the Board observes that the appellant was 
notified in the October 2003 RO determination and in the May 
2004 statement of the case as to the laws and regulations 
governing entitlement to the benefits sought, the evidence 
considered, and the reasons for the denial of the claim.  The 
appellant was informed that the law precludes the award of 
Dependents Educational Assistance (DEA) benefits to her at 
this time, and that the law (and not the facts) governs the 
outcome of her claim.  Moreover, the facts relevant to a 
proper evaluation of this claim - namely that the veteran is 
still alive, is not on active duty, and is not in receipt of 
a permanent and total disability rating - are not in dispute.  
As discussed below, the appellants arguments in favor of her 
entitlement to these benefits simply do not comport with VAs 
governing law and regulations, and do not contradict any of 
the facts relied upon herein.  

In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The United States Court of Appeals for 
Veterans Claims (Court) has held that where the facts averred 
by a claimant cannot conceivably result in any disposition of 
the appeal other than affirmance of the Board decision, the 
case should not be remanded for development that could not 
possibly change the outcome of the decision.  See Valiao v. 
Principi, 17 Vet. App. 229, 231-32 (2003); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (stating "strict 
adherence [to the law] does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case.  Such adherence 
would result in this Courts unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran.")  Accordingly, at this 
time, there is no need for any further consideration of the 
VCAA, and so the Board will proceed to adjudicate the merits 
of the claim. 



Analysis of the Claim

DEA benefits under Chapter 35, Title 38, United States Code, 
may be awarded to a child of a veteran who: (1) died as the 
result of a service-connected disability; 
(2) has a total disability permanent in nature resulting from 
a service-connected disability; (3) died while a total and 
permanent service-connected disability was in existence; or 
(4) is on active duty as a member of the Armed Forces and, 
for a period of more than 90 days, has been listed by the 
Secretary concerned as missing in action, captured in the 
line of duty by a hostile force, or forcibly detained or 
interned in the line of duty by a foreign government or 
power.  See 38 U.S.C.A. 
§§ 3500, 3501 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.807, 
21.3021 (2005).

Generally, under 38 C.F.R. § 3.340(a) (2005), a total 
disability is considered to exist when there is present any 
impairment of mind or body, which renders it impossible for 
the average person to follow a substantially gainful 
occupation.  Total disability may or may not be permanent.  A 
total disability permanent in nature is one where impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 3.340(b) (2005).   

As noted earlier, the material facts of this case are not in 
dispute.  In August 2003, the appellant applied for DEA 
benefits, and indicated that she was the daughter of the 
veteran.  The RO reported that VA records indicate that the 
veteran is still alive, is not on active duty, and is in 
receipt of a temporary 100 percent rating.  In October 2003, 
the RO informed the appellant that it could not approve her 
application, because the veteran was not in receipt of both a 
permanent and total (100 percent) service-connected 
disability rating.  The appellant then filed her notice of 
disagreement to that decision in March 2004.  After the ROs 
issuance of a statement of the case in May 2004, the 
appellant filed her substantive appeal in 
July 2004.  The matter is now before the Board for appellate 
review.

The appellant and the veteran have both submitted statements 
in support of this claim.  The appellant indicates that she 
is aware that she does not qualify for DEA benefits at this 
time, and that the award hinges upon (among other things), 
her father being in receipt of a permanent and total 
disability rating.  She does not dispute the ROs 
determinations that her father is still alive and that he is 
not in active service at this time.  She does argue, however, 
that her father ought to be permanently rated as 100 percent 
disabled, but there is no indication in VA records that the 
veteran is in pursuit of a permanent classification at this 
time.

In light of the laws specific requirements, the Board finds 
that the appellant is not currently eligible for DEA 
benefits, as her father is still alive, is not on active 
duty, and is not rated both permanently and totally disabled 
because of service-connected disability.  See 38 U.S.C.A. §§ 
3500, 3501; 38 C.F.R. §§ 3.807, 21.3021.  The Board 
encourages the appellant to reapply for these benefits, 
however, should her father later become classified as 
permanently and totally disabled as the result of service-
connected disability.  See also 38 C.F.R. § 21.3040(c) 
(2005).  

Moreover, the Board is very aware of the appellants argument 
that the veteran should be rated as permanently and totally 
disabled because of service-connected disability, and perhaps 
for many years prior as well.  In this regard, the Board 
observes that to the extent that such an assertion is offered 
to establish that the veteran now has a permanent and total 
disability, such evidence from the appellant is not competent 
evidence.  As a layperson, applicable precedent establishes 
that the appellant does not have the necessary medical 
expertise to make that determination.  See Espiritu v. 
Derwinski, 2 Vet. App. 292 (1991). 

Again, while the Board is aware of the appellants arguments 
and concerns, the regulatory criteria and legal precedent 
governing her eligibility for the receipt of Chapter 35 DEA 
benefits are clear and specific, and the Board is bound by 
such law.  Therefore, the Board must hold that, at this time, 
the appellant is not eligible for the requested educational 
assistance as a matter of law.  The Board has carefully 
reviewed the entire record in this case.  Where the law, 
rather than the facts, however, is dispositive, the benefit 
of the doubt provisions as set forth in 
38 U.S.C.A. § 5107(b) (West 2002) are not for application, 
and so the appeal must be denied.  See also Sabonis v. Brown, 
6 Vet. App. 426 (1994).


ORDER

Basic eligibility for Dependents Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


